Citation Nr: 0530791	
Decision Date: 11/16/05    Archive Date: 11/30/05

DOCKET NO.  00-09 676A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an earlier effective date than June 29, 
1995, for service connection for a disability of the left 
elbow, to include on the basis of clear and unmistakable 
error (CUE).

2.  Entitlement to an initial disability evaluation in excess 
of 10 percent for left elbow spurs with arthritis.

3.  Entitlement to an initial compensable disability 
evaluation for left ulnar neuropathy.

REPRESENTATION

Appellant represented by:	VETERANS OF FOREIGN WARS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from June 1971 to 
August 1974.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a November 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio. 

The veteran testified at a Board hearing that was held at the 
RO in March 2005.  A transcript (T) of the hearing has been 
associated with the claims file.


FINDINGS OF FACT

1.  The veteran did not appeal a RO rating decision in 
November 1975 that denied entitlement to service connection 
for a disability of the left elbow; the RO mailed a notice of 
the determination and appeal rights to the veteran in 
December 1975 at his address of record.  

2.  The November 1975 RO rating decision to deny service 
connection for a left elbow disorder represented a valid 
exercise of rating judgment.

3.  A VA report of contact with the veteran on June 29, 1995, 
referred to his claim that the left elbow was also service 
connected; there was no earlier pending claim.   

4.  On a facts found basis, left elbow spurs with arthritis 
are manifested by normal pronation and supination, normal 
muscle strength and no atrophy, elbow flexion is no less than 
110 degrees and extension is limited no greater than to 30 
degrees, and additional impairment is reported with pushing, 
pulling and repetitive use.

5.  In November 1999, the RO granted service connection for 
bilateral ulnar neuropathy, effective June 29, 1995; during 
the pending appeal for an increased initial rating, the RO 
severed service connection for bilateral ulnar neuropathy, 
effective April 23, 2003, and the veteran did not appeal the 
severance action.


CONCLUSIONS OF LAW

1.  The November 1975 rating decision that denied entitlement 
to service connection for a left elbow disorder did not 
constitute CUE.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
3.105 (2005).

2.  The criteria for an earlier effective date than June 29, 
1995, for service connection for a disability of the left 
elbow have not been met.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. §§ 3.104, 3.105, 3.400 (q)(ii), (r) (2005).

3.  The criteria for an initial disability evaluation in 
excess of 10 percent for left elbow spurs with arthritis have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.7, 4.40. 4.45, 4.71a, Diagnostic Codes 5003, 5010, 
5206, 5207, 5213 (2005).

4.  The criteria for an increased (compensable) initial 
disability evaluation for left ulnar neuropathy have not been 
met as a matter of law.  38 U.S.C.A. § 1159 (West 2002); 
38 C.F.R. §§ 3.105, 3.400(o)(1), 3.957 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096, now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), was enacted on 
November 9, 2000, after the veteran's claims on issues in the 
current appeal.  The VCAA includes an enhanced duty on the 
part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  VA issued regulations to implement the VCAA in 
August 2001.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2005).  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  The VCAA would generally be applicable to the 
claim for a TDIU.  However, though seemly ubiquitous in its 
application, this case presents several recognized 
exceptions.  

The Board observes that the veteran appealed the initial 
disability rating determination for his left elbow spurs with 
arthritis, and ulnar neuropathy, and the effective date for 
service connection.  The claims for an increase in the 
evaluation for the left elbow and ulnar neuropathy are more 
properly characterized as initial rating determinations in 
view of the record.  For example, the veteran's disagreement 
with the "December 1999 decision" in May 2000 is reasonably 
interpreted as disagreement with the initial rating and the 
RO reviewed this rating in a December 2001 decision when it 
considered evidence received during the appeal period.  
Furthermore, the statement of the case in May 2000 did not 
address the initial ratings, although that it did so was 
implied in the January 2002 document characterized as a 
supplemental statement of the case. 

In such circumstances the VA General Counsel has concluded 
that under 38 U.S.C.A. § 5103(a), VA, upon receipt of a 
complete or substantially complete application, must notify 
the claimant of the information and evidence necessary to 
substantiate the claim for benefits.  Under 38 U.S.C.A. § 
7105(d), upon receipt of a notice of disagreement in response 
to a decision on a claim, the "agency of original 
jurisdiction" must take development or review action it 
deems proper under applicable regulations and issue a 
statement of the case if the action does not resolve the 
disagreement either by a grant of the benefits sought or 
withdrawal of the notice of disagreement.  If, in response to 
notice of its decision on a claim for which VA has already 
given the section 5103(a) notice, VA receives a notice of 
disagreement that raises a new issue, section 7105(d) 
requires VA to take proper action and issue a statement of 
the case if the disagreement is not resolved, but section 
5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue.  VAOPGCPREC 8-03.  

VA completed the essential development and procedural steps 
outlined in the VA General Counsel's precedent opinion before 
the enactment of the VCAA and the rationale of the General 
Counsel's opinion is applicable here, where a downstream 
elements of the effective date for service connection and the 
initial rating flow from a decision that was fully developed 
at the time it was issued in November 1999.  Therefore, it 
could reasonably be asserted that there was no further 
assistance required on VA's part to insure an informed 
decision, where as here the record does show that VA provided 
ample assistance through obtaining VA and private treatment 
records and contemporaneous VA examinations.  The May 2000 
statement of the case thoroughly discussed the earlier 
effective date matter, including CUE. 

Furthermore, the RO did provide a VCAA notice letter in May 
2001 directed to the initial rating determination of the left 
elbow, and it issued a supplemental statement of the case 
covering the issue in January 2002 after a rating decision 
review in December 2001.  The veteran also provided testimony 
at the Board hearing in March 2005 and the RO obtained a 
substantial record of medical treatment.  As such, the Board 
finds that the correspondence VA issued satisfied VA's duty 
to notify the veteran of the information and evidence 
necessary to substantiate his claims as required by 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The timing 
deficiency as discussed in Pelegrini v. Principi, 18 Vet. App 
112 (2004) (replacing Pelegrini v. Principi, 17 Vet. App. 412 
(2004)), is harmless since the essential fairness of the 
adjudication was not compromised.  The veteran had a 
meaningful opportunity to participate effectively in the 
processing of the claim as reflected in his hearing 
presentation and identification of additional evidence that 
the RO obtained.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been satisfied, any error in not providing a single notice to 
the veteran before the initial adjudication covering all 
content requirements expressly or explicitly is harmless 
error. 

Given the nature of a claim to revise on the basis of CUE an 
earlier RO decision that denied service connection for a left 
elbow disorder, VA has no further duty to notify the 
appellant of the evidence required to substantiate his aspect 
of the appeal or to assist him in developing evidence since 
the evaluation of a CUE claim is based upon the record as it 
was constituted at the time of the decision as to which 
revision is sought.  See Cook v. Principi, 318 F.3d 1334, 
1344 (Fed. Cir. 2002) holding, in order to constitute CUE, 
the alleged error must have been outcome determinative and 
the error must have been based upon the evidence of record at 
the time of the original decision.  See Livesay v. Principi, 
15 Vet. App. 165 (2001) (en banc); Juarez v. Principi, 16 
Vet. App. 518, 520-521 (2002); Parker v. Principi, 15 Vet. 
App. 407, 412 (2002).

Finally, the law rather than specific facts control the issue 
of an increased initial evaluation for ulnar neuropathy, in 
light of the unappealed severance of service connection in 
April 2003.  The matter presents another of the judicially 
recognized exceptions.  Here the extant law regarding 
retroactive compensation for a disability that is 
subsequently severed controls the appellant's situation and 
no amount of assistance or additional notice from VA will 
change the outcome.  See generally, Smith v. Gober, 14 Vet. 
App. 227, 231-32 (2000); Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001) (holding that statutory interpretation 
questions not affected by enactment of VCAA).  See also Kane 
v. Principi, 17 Vet. App. 103 (2003) (extending 
nonapplication to regulatory interpretation questions).  See 
also Sabonis v. Brown, 6 Vet. App. 426 (1994).  In summary, 
the Board finds that VA's duty to assist the veteran has been 
satisfied and the Board will turn to a discussion of the 
issues on the merits.


Earlier Effective Date

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A 
§ 5110; 38 C.F.R. § 3.400(b)(2), (q)(ii), (r).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within 1 year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  (b) A communication 
received from a service organization, an attorney, or agent 
may not be accepted as an informal claim if a power of 
attorney was not executed at the time the communication was 
written.  (c) When a claim has been filed which meets the 
requirements of § 3.151 or § 3.152, an informal request for 
increase or reopening will be accepted as a claim.  38 C.F.R. 
§ 3.155.  Claim: Application means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement, to a 
benefit.  38 C.F.R. § 3.1(p).

A pending claim is an application, formal or informal, which 
has not been finally adjudicated.  A finally adjudicated 
claim is an application, formal or informal, which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of 1 year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier. A 
reopened claim is any application for a benefit received 
after final disallowance of an earlier claim.  38 C.F.R. 
§ 3.160.

The record reflects that that the RO issued a rating decision 
in November 1975 that denied service connection for a left 
elbow disorder.  The record contained service medical records 
that had numerous references to the right elbow, including 
clinical evaluation on the May 1974 separation examination 
showing a flexion deformity, but little mention of the left 
elbow, although spur deformity was mentioned on one occasion.  
The November 1974 VA examination noted flexion deformity of 
both elbows, but reexamination in March 1975 and October 1975 
did not confirm limitation of motion or a disorder of the 
left elbow based on clinical examination or X-ray evaluation.  
The rating decision noted no left elbow disorder was found on 
the recent examination and that there was no history of 
trauma during military service.  

The RO issued notice in December 1975 and the correspondence 
shows that a "1-4107" (VA Form 1-4107, "NOTICE OF 
PROCEDURAL AND APPELLATE RIGHTS") was enclosed.  The notice 
letter was sent to the veteran at his address of record.  A 
copy was issued to his accredited representative.  Subsequent 
contemporaneous correspondence and medical reports referred 
to the evaluation of the veteran's right elbow.

The next pertinent correspondence was a report of contact 
with VA on June 29, 1995, wherein it was noted the veteran 
claimed his left elbow was service connected with the same 
problem as his right elbow.  The claim was continuously 
prosecuted and the Board granted service connection for a 
left elbow disorder May 1999.  The RO rating decision in 
November 1999 implemented the Board decision, granting 
service connection for left (nondominant) elbow spurs and 
arthritis from June 29, 1995.  The veteran disagreed with the 
effective date, arguing that in 1975 he did not know he had 
the right to appeal as he was not sent any "papers...to appeal 
with."  He made essentially the same argument in his appeal, 
seeking adjustment of the effective date retroactive to the 
claim he filed in 1975 when he asserted he had evidence of 
the disability.  In his notice of disagreement he also 
asserted the RO committed CUE and elaborated on this theory 
in his substantive appeal and in June 2000 correspondence to 
the RO.

The Board notes the veteran's references to clear and 
unmistakable error (CUE) in the November 1975 decision that 
denied service connection.  The veteran clearly articulated a 
claim for an earlier effective date based upon CUE in 
correspondence and the RO discussed CUE in the May 2000 
statement of the case.  The Board will advise the veteran 
that under 38 C.F.R. §§ 3.104(a) and 3.105(a) (2005), taken 
together, rating actions are final and binding in the absence 
of CUE.  A decision, which constitutes a reversal of a prior 
decision on the grounds of CUE, has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).  The 
specific elements of a CUE claim are set forth in Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994) as a three-pronged test 
for purposes of determining whether such error is present in 
a prior determination.  For purposes of determining whether 
CUE is present in a prior determination: (1) "[e]ither the 
correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied," (2) the error must be "undebatable" and 
of the sort "which, had it not been made, would have 
manifestly changed the outcome at the time it was made," and 
(3) a determination that there was clear and unmistakable 
error must be based on the record and law that existed at the 
time of the prior adjudication in question.  See also Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992),

However, a claim that the evidence was not properly weighed 
or evaluated cannot constitute CUE, and the allegation of CUE 
must specifically state what error occurred and how the 
outcome would have been manifestly different.  Similarly, 
broad-brush allegations of failure to follow the regulations 
or failure to give due process, or any other general, non- 
specific claim of error cannot satisfy the stringent pleading 
requirements for the assertion of CUE.  Where a claimant 
fails to reasonably raise a CUE claim as set forth above, 
there is no requirement to address the merits of the issue.  
Eddy v. Brown, 9 Vet. App. 52, 57 (1996), Fugo v. Brown, 6 
Vet. App. 40, 44-5 (1993).

In other words, if the error alleged is not the type of error 
that, if true, would be CUE on its face; or if the claimant 
is only asserting disagreement with how the RO evaluated the 
facts before it; or if the claimant has only alleged a 
failure on the part of VA to fulfill its duty to assist; or 
if the claimant has not expressed with specificity how the 
application of cited laws and regulations would dictate a 
manifestly different result, then the claim should be denied 
or the appeal to the Board terminated because of the absence 
of legal merit or lack of entitlement under the law.  See 
Luallen v. Brown, 8 Vet. App. 92 (1995); see also Caffrey v. 
Brown, 6 Vet. App. 377, 384 (1994).

The determination regarding CUE must be made based on the 
record and the law that existed at the time the decision was 
made.  Damrel, 6 Vet. App. at 245; Russell, 3 Vet. App. at 
314.  Evidence that was not of record at the time of the 
decision cannot be used to determine if CUE occurred.  See 
Porter v. Brown, 5 Vet. App. 233 (1993).  In essence, CUE is 
undebatable error.  Generally, either the correct facts, as 
they were known at the time, were not before the Board, or 
the statutory and regulatory provisions extant at the time 
were incorrectly applied.  If it is not absolutely clear that 
a different result would have ensued, the error complained of 
cannot be clear and unmistakable.  

The rationale for the November 1975 decision was that there 
was no nexus to military service for a claimed left elbow 
disorder as no left elbow disorder was shown on current VA 
examination, including X-ray evaluation of the joint.  
Clearly, the decision was supported by and consistent with 
the evidence then of record, which did not refer to a 
disorder of the left elbow at separation from military 
service.  The May 1974 separation examination did not report 
a disability of the left elbow, and a left elbow disability 
was not confirmed on two VA examinations in 1975.  Therefore, 
the Board finds that the record reviewed in November 1975 did 
not provide undebatable evidence that the warranted service 
connection for a left elbow disorder.  CUE requires a high 
standard of proof and the record did not compel a favorable 
determination without establishing the undebatable linkage 
between an established left elbow disorder and his military 
service. 

The Board is unable to conclude that the record was 
undebatable on this point when the RO reviewed it in November 
1975.  Further, the Board must emphasize that any argument 
based upon disagreement as to how the relevant facts were 
weighed or evaluated, that is, a "misinterpretation of 
facts," does not rise to the level of CUE as that term has 
come to be defined.  In essence, the thrust of the arguments 
has been directed to matters of interpretation or weighing 
evidence cannot rise of the level of CUE.  The pertinent 
determination is whether the evidence compelled service 
connection for a left elbow disorder and it clearly did not.  
See Bierman v. Brown, 6 Vet. App. 125, 131 (1994); Suttmann 
v. Brown, 5 Vet. App. 127, 133-34 (1993); Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  See also Baldwin v. 
West, 13 Vet. App. 1 (1999). 

The veteran's only argument that the appeal filing period 
after the November 1975 decision should be tolled is based on 
failure to inform him of appeal rights.  That the veteran did 
receive notice of the November 1975 decision and appeal 
rights is not rebutted by his assertion of nonreceipt 
standing alone.  A notice of disagreement was necessary to 
begin the appeal process and that element was followed by 
completion of a substantive appeal.  Based on the presumption 
of regularity afforded government actions, it is presumed 
that the RO properly mailed a copy of the appeal rights 
notice to the claimant in 1975.  However, the presumption may 
be rebutted by clear evidence to the contrary.  Mindenhall v. 
Brown, 7 Vet. App. 271, 274 (1994).  Once the presumption of 
regularity is rebutted, the burden shifts to the Secretary to 
establish that the appellant actually received notice.  See 
Ashley v. Derwinski, 2 Vet. App. 307, 309 (1992). 

In this case, the appellant does not argue that this letter 
was improperly mailed, and indeed the record permits the 
Board to conclude the notice letter in December 1975 was 
mailed to him at his latest address of record.  Based on the 
presumption of regularity, it is presumed that the RO 
properly discharged its responsibilities and attached the 
appeal rights form to the letter sent to the appellant.  The 
appellant has the burden of proof to demonstrate by clear 
evidence to the contrary that the RO did not.  It is well 
settled that there is a presumption of regularity of the 
administrative process absent clear evidence to the contrary. 
Warfield v. Gober, 10 Vet. App. 483, 486 (1997); YT v. Brown, 
9 Vet. App. 195, 199 (1996); Ashley v. Derwinski, 2 Vet. App. 
62, 64-65 (1992).  However if the appellant submits clear 
evidence to the effect that VA's 'regular' mailing practices 
are not followed or are not regular, the Secretary is no 
longer entitled to the benefit of the presumption."  Then the 
burden shifts to the Secretary to show that the document was 
mailed to the appellant. Warfield, 10 Vet. App. at 486 
(emphasis added); see also Rosler v. Derwinski, 1 Vet. App. 
241, 242 (1991). 

It is well established that evidence of nonreceipt by either 
the veteran or the veteran's representative standing alone, 
is not the type of clear evidence to the contrary which would 
be sufficient to rebut the presumption of regularity.  
Warfield, 10 Vet. App. at 486.  Thus the assertion of being 
unaware of his appeal rights does not serve to rebut any 
presumption of regularity with respect to whether the VA Form 
1-4107 was properly mailed to the appellant in December 1975.  
The appellant has also failed to submit clear evidence that 
VA procedures were not followed.  The December 1975 VA letter 
lists this form as an enclosure.  The veteran's assertions do 
not rise to the level of "clear evidence to the contrary."  
See Warfield, supra.  What the appellant has not submitted to 
support this aspect of the claim is evidence from other 
sources recounting experiences with VA practices and 
procedures that could serve as clear evidence to the contrary 
required to rebut the presumption of administrative 
regularity. See for example Ashley, 2 Vet. App. at 66.  
Therefore, the Board finds that the appellant has not 
presented clear evidence to the contrary to rebut the 
presumption that the VA form enclosure was sent to the 
appellant in 1975.  So under this set of circumstances, the 
grant of service connection can generally be no earlier than 
the date of receipt of the new claim.  

The pertinent determination is when the application to reopen 
the claim was received, and an informal claim does appear 
from the record to establish a pending claim from June 29, 
1995, but no earlier.  The contact with VA on that date was 
correctly interpreted as an application to reopen the claim, 
but there is no earlier communication contemplated by 
38 C.F.R. §§ 3.155 and 3.160 to permit an earlier effective 
date.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); 
Buckley v. West, 12 Vet. App. 76, 82-83 (1998); Suttman v. 
Brown, 5 Vet. App. 127, 132 (1993); EF v. Derwinski, 1 Vet. 
App. 324, 326 (1991).  Therefore, the appropriate effective 
date for service connection based upon a reopened claim after 
a prior final disallowance should be June 29, 1995, and 
compensation would be properly paid from the following month.  
38 U.S.C.A. § 5111(a)(d).  


Initial Ratings

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown -- that the present level 
of the veteran's disability is the primary concern in an 
claim for an increased rating and that past medical reports 
should not be given precedence over current medical findings 
-- does not apply to the assignment of an initial rating for 
a disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id. See also 
38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. § 3.400(a), (b)(2) 
(providing that the effective date of an evaluation and award 
of pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later, unless specifically provided on basis 
of facts found).

The criteria in the VA Schedule for Rating Disabilities for 
assessing the degree of disability for arthritis relies on 
the limitation of motion of the joint affected.  A 30 percent 
evaluation may be assigned for favorable ankylosis of a minor 
elbow at an angle between 90 degrees and 70 degrees; 40 
percent intermediate at an angle of more than 90 degrees, or 
between 70 degrees and 50 degrees; and 50 percent unfavorable 
at an angle of less than 50 degrees or with complete loss of 
supination or pronation.  38 C.F.R. § 4.71a, Diagnostic Code 
5205.  This rating scheme is not applicable since the record 
does not show any reference to ankylosis of the left elbow.

The record does confirm limitation of motion, which is the 
basic rating criterion for arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010.  A noncompensable evaluation may 
be assigned for limitation of flexion of a minor elbow with 
flexion limited to 110 degrees; 10 percent with flexion 
limited to 100 degrees; 20 percent with flexion limited to 90 
degrees; 20 percent with flexion limited to 70 degrees; 30 
percent with flexion limited to 55 degrees; and 40 percent 
with flexion limited to 45 degrees.  38 C.F.R. § 4.71a; 
Diagnostic Code 5206.

A 10 percent evaluation may be assigned for limitation of 
extension of a minor elbow with extension limited to 45 and 
60 degrees; 20 percent with extension limited to 75 degrees; 
20 percent with extension limited to 90 degrees; 30 percent 
with extension limited to 100 degrees; and 40 percent with 
extension limited to 110 degrees.  38 C.F.R. § 4.71a; 
Diagnostic Code 5207.

A 20 percent evaluation may be assigned for minor forearm 
flexion limited to 100 degrees and extension limited to 45 
degrees.  38 C.F.R. § 4.71a; Diagnostic Code 5208.  A 50 
percent evaluation may be assigned for Flail Joint of the 
minor elbow.  38 C.F.R. § 4.71a; Diagnostic Code 5209.  
However, no examiner has reported flail joint. 

Impairment of supination and pronation (minor), with loss of 
(bone fusion), the hand fixed in supination or hyperpronation 
shall be rated 30 percent.  The hand fixed in full pronation 
shall be rated 20 percent.  The hand fixed near the middle of 
the arc or moderate pronation shall be rated 20 percent.  
Limitation of pronation with motion lost beyond middle of arc 
shall be rated 20 percent.  Motion lost beyond last quarter 
of arc, the hand does not approach full pronation, shall be 
rated 20 percent.  Limitation of supination to 30° or less 
shall be rated 10 percent.  Diagnostic Code 5213.  

Plates I and II provide a standardized description of 
ankylosis and joint motion measurement.  For the elbow, 
flexion 0 to145 degrees, forearm pronation 0 to 80 degrees 
and forearm supination 0 to 85 degrees.  38 C.F.R. § 4.71.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

As for the initial evaluation of the disability of the left 
elbow spurs with arthritis, the Board finds that the 
assignment of "staged" ratings is not appropriate in this 
case and that the level of impairment, more nearly 
approximates the criteria for a 10 percent evaluation for the 
minor elbow.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5206, 
5207 and 5213, which are the most applicable alternatives for 
the rating.  For example, the VA examiner in November 1996 
found the range of motion was 5-140 degrees, with 5 degrees 
of extension lag, pain on extension, and palpable tenderness, 
but there was no crepitus.  The neurology examiner in January 
1997 noted pertinently that the veteran had normal active 
movement against resistance.  A VA clinician in November 1997 
reported a range of motion from 5-110 degrees with early 
degenerative joint disease.  On reexamination in August 1999, 
the neurology examiner noted normal muscle tone, bulk and 
power in the upper extremities.  The orthopedic examiner 
noted active and passive flexion was 135 degrees with active 
extension 30 degrees and passive extension 20 degrees.  
Pronation was 0-80 degrees and supination was 0-85 degrees.  
The examiner graded the muscles 5/5 and characterized the 
elbow strength, extension and flexion as excellent.  The 
manifestations associated with a neurological impairment of 
the extremity could not be considered in the left elbow 
disability evaluation from arthritis.  Furthermore, left 
ulnar neuropathy is no longer service connected.  38 C.F.R. 
§ 4.14.  

The VA neurology examiner in July 2001 stated there was no 
atrophy in any muscle tested and that the veteran did not 
appear to give a full effort.  Other than a reference to 
bilateral elbow pain that was worse on the right, there were 
no ranges of motion.  Atrophy and weakness are factors to be 
considered in applying 38 C.F.R. § 4.40 and 4.45.  The record 
contained extensive private treatment reports for the initial 
rating period that did not refer to the left elbow in any 
clinical evaluation or history, although other orthopedic 
disorders were being evaluated.  Furthermore, a Social 
Security Administration decision in October 2000 did not 
refer to the left elbow in the discussion of the veteran's 
disabilities.  In addition, his recent testimony mentioned 
numbness in his fingers and he recalled the examination in 
2001.  He stated he was not out of work on account of his 
left elbow was not prescribed pain medication (T 9-10). 

Thus from the record, the left elbow disability from the 
standpoint of arthritis and spur formation consists of a 
range of motion that is essentially full in flexion with 
minimal limitation in extension, full pronation and 
supination, excellent muscle strength, no atrophy and some 
problem with repetitive use in pushing or pulling.  Although 
the VA examiner in August 1999 mentioned additional 
functional impairment with repetitive use, the range of 
motion and muscle strength were described as excellent.  The 
recent hearing testimony and extensive treatment records 
showing no reference to the left elbow suggest that the 
overall limitation of function would not be substantial from 
the disability evaluation standpoint in view of the excellent 
ranges of motion he exhibits, in the opinion of a VA 
examiner.  Furthermore, at the recent hearing, the veteran 
did not elaborate on limited motion or fatigue, 
incoordination or weakness except with regard to strenuous 
activity, but focused mainly on manifestations the neurology 
examiner addressed in 2001 (T 7-8, 12).  He reported that he 
had problems with both arms doing strenuous tasks such as 
carrying shingles to repair his roof and using a hammer, but 
he is right hand dominant (T 10). 

As noted herein, service connection for ulnar neuropathy has 
been severed.  Thus, when the manifestations related to the 
disability from elbow spurs with arthritis are reasonably 
sorted out from neurological manifestations that cannot be 
considered in the service-connected rating, the record viewed 
liberally does not more nearly approximate a disability more 
than 10 percent disabling on a facts found basis.  
Furthermore, there is currently no legal authority to 
separately rate limitation of flexion and extension of the 
forearm.  See, e.g., 38 C.F.R. § 4.14, VAOPGCPREC 9-04.

An extraschedular disability rating is warranted upon a 
finding that "the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  38 C.F.R. § 3.321.  
However, there is nothing in the presentation on the 
examinations or the VA or private treatment reports that 
would reasonably raise a question as to the applicability of 
the schedular standards in this case.

When all of the evidence is assembled, VA is then responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 C.F.R. 
§§ 3.102, 4.3.  The Secretary shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).  Here the evidence preponderates against a 
higher initial rating.

Turning to the evaluation of ulnar neuropathy, the 
regulations provide that in a claim for increased 
compensation, a retroactive increase or additional benefit 
shall not be awarded after severance terminates the basic 
entitlement.  38 C.F.R. § 3.400(o)(1).  The facts underlying 
the application of the regulation in this case are not in 
dispute.  The May 1999 Board decision did not grant service 
connection for ulnar neuropathy.  However, the November 1999 
RO rating decision that implemented the Board decision 
interpreted the grant as the basis to service connect ulnar 
neuropathy.  The January 2003 proposal to sever service 
connection for ulnar neuropathy was based on the review of 
the record.  The veteran was notified of the proposed 
severance and it was imposed in an April 2003 RO decision.  
The veteran was notified of the severance action in April 
2003 and he did not appeal the decision.  Service connection 
was not in effect for at least 10 years.  38 C.F.R. § 3.957.  
Thus, with service connection for ulnar neuropathy severed, 
the Board is unable to consider a retroactive increase in the 
initial rating, by operation of law.  The language in the 
regulation is not discretionary or permissive, as it mandates 
that no such rating be permitted after severance of service 
connection.  38 C.F.R. § 3.400(o)(1).  Therefore the claim 
for an increased initial rating for ulnar neuropathy must be 
denied as a matter of law.  


ORDER

Entitlement to an earlier effective date than June 29, 1995, 
for service connection for a disability of the left elbow, to 
include on the basis of CUE, is denied. 

Entitlement to an initial rating in excess of 10 percent for 
left elbow spurs with arthritis is denied.

Entitlement to an initial compensable disability evaluation 
for left ulnar neuropathy is denied.



	                     
______________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


